Citation Nr: 9917850	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1972.  He also had subsequent service in the New 
Mexico Army National Guard.

By March 1995 rating decision, the Department of Veterans 
Affairs (VA) Albuquerque Regional Office (RO) denied service 
connection for prostate cancer and the veteran duly perfected 
an appeal therefrom.  Before the matter was certified to the 
Board of Veterans Appeals (Board), by March 1997 rating 
decision, the RO granted service connection for postoperative 
residuals of prostate cancer and assigned it a zero percent 
rating, effective November 7, 1996.  The Board finds that the 
grant of service connection for postoperative residuals of 
prostate cancer constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, because he 
subsequently perfected an appeal with the down-stream element 
of the initial compensation rating of his disability, that 
issue is now in appellate status.  Grantham, 114 F. 3d at 
1158; Fenderson v. West, 12 Vet. App. 119 (1999).  

Then, by October 1997 rating decision, the RO granted a 10 
percent rating for postoperative residuals of prostate 
cancer, effective November 6, 1996.  While an increased 
rating has been granted, the current appeal remains vital as 
the maximum schedular rating assignable has not been 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the effective date of a grant of service 
connection, the veteran's post-operative residuals of 
prostate cancer have consisted of organic impotence 
manifested by a total loss of erectile power.


CONCLUSION OF LAW

The criteria for a 20 percent rating for post-operative 
residuals of prostate cancer, including impotence, have been 
met since November 6, 1996, the effective date of a grant of 
service connection for such disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.115b, Diagnostic 
Code 7599-7522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107.  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the veteran has a submitted well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, he 
was afforded a VA medical examination in August 1997.  The 
Board finds that the examination report is thorough and 
adequately addresses the pertinent criteria set forth in the 
Rating Schedule.  Cf. Massey v. Brown, 7 Vet. App. 204 
(1994).  Additionally, the veteran has not identified any 
outstanding, relevant evidence which may support his claim.  
In view of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that in February 1993, the 
veteran underwent a radical retropubic prostatectomy and 
pelvic node dissection for carcinoma of the prostate.  The 
operative report indicates that the iliac nodes were negative 
for malignancy.

By letter in April 1997, the veteran's private urologist 
indicated that the veteran had been diagnosed with prostate 
cancer in 1993 for which he had undergone a radical 
retropubic prostatectomy.  He stated that since that time, 
the veteran had been organically impotent, although he had 
done well otherwise with no evidence of recurrence of the 
cancer.  

At a May 1997 Board hearing, the veteran testified that in 
February 1993, he had undergone surgery for prostate cancer, 
specifically, a complete, radical prostatectomy, including 
the surgical removal of the nerve endings around the 
prostate.  He indicated that although annual physicals since 
that time, including prostate specific antigen (PSA) testing, 
had been negative for a recurrence of the cancer, he had been 
impotent since the surgery.  He denied all other residuals 
such as voiding dysfunction and testified that he had been 
receiving treatment from a private urologist who prescribed 
various treatment for impotence, none of which had been 
entirely successful.  In light of his symptoms, he argued 
that his disability should be rated by analogy as 20 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.

On VA medical examination in August 1997, the veteran 
complained of impotency.  He reported that he had tried a 
vacuum device which his wife did not like and indicated that 
he had also had trouble with injections.  He stated that he 
was currently on mustine with a tourniquet and that this 
method of treatment was more effective.  He also reported a 
good stream and good control, but indicated that he had had 
no erections post surgery.  Physical examination showed that 
the testes were descended, bilaterally, without masses or 
herniae.  The prostate fossa was empty.  It was noted that 
recent PSA testing had been less than .03 with a creatinine 
of 1.1 and alkaline phosphatase of 94.  The diagnosis was 
adenocarcinoma of the prostate with post-operative impotency.  
The examiner indicated that the veteran was a candidate for 
treatment and was using mustine currently.   

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Once an appropriate Diagnostic Code has been chosen, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the RO has evaluated the veteran's disability 
(post-operative residuals of prostate cancer) by analogy 
under Diagnostic Code 7528, which pertains to malignant 
neoplasms of the genitourinary system.  

Diagnostic Code 7528 provides for a 100 percent rating for a 
minimum of 6 months following surgery or other therapeutic 
treatment.  Thereafter, if there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as either voiding dysfunction or renal dysfunction, 
whichever is predominant.  In addition, prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, are rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527 which provides that such disabilities are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day is rated 60 percent disabling.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day is rated 40 percent disabling.  Requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day is rated 20 percent disabling.  38 
C.F.R. § 4.115a.

Urinary frequency producing daytime voiding interval less 
than one hour, or; awakening to void five or more times per 
night is rated 40 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night day is rated 
10 percent disabling.  38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent 
rating is warranted for deformity of the penis, with loss of 
erectile power.

III.  Analysis

In this case, the evidence does not show, nor does the 
veteran contend, that the post-operative residuals of 
prostate surgery include voiding dysfunction, urinary tract 
infections, or renal dysfunction.  Rather, it is evident from 
the evidence set forth above that the residual of the 
veteran's 1993 prostate surgery consists of complete loss of 
erectile power since his prostate surgery.  Various methods 
have been prescribed to alleviate the problem, apparently 
without success.  

Although the loss of erectile power is a post-operative 
residual of prostate surgery, rather than deformity of the 
penis, the Board finds that the veteran's disability is most 
appropriately rated by analogy under Diagnostic Code 7522, 
given the anatomical localization, symptomatology and 
functional impairment evident in this case.  38 C.F.R. 
§ 4.20.  Under such criteria, the veteran's disability more 
nearly approximates the criteria for a 20 percent rating.  
This is the maximum schedular disability rating available 
under this diagnostic code.

ORDER

A 20 percent initial rating for post-operative residuals of 
prostate cancer, including impotence, is granted, subject to 
the law and regulations governing the payment of monetary 
awards.


REMAND

As noted above, by March 1997 rating decision, the RO granted 
service connection for postoperative residuals of prostate 
cancer and assigned a noncompensable rating, effective date 
of November 7, 1996.  (Subsequently, a 10 percent rating was 
assigned, effective November 6, 1996.)  However, in his April 
1997 notice of disagreement, he disputed the effective date 
of the grant of service connection.  A statement of the case 
addressing this matter has not yet been issued.  According to 
the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than November 7, 1996, for the award of 
service connection for post-operative 
residuals of prostate cancer.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal as to this 
issue.  38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal of this issue is 
properly perfected.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202 
& Subpart D (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

